DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on June 2, 2022 has been entered. The claims pending in this application are claims 1-21, 24, 27, 30, and 43-45 wherein claims 24 and 30 have been withdrawn due to the restriction requirement mailed on November 15, 2021. The rejection/objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on June 2, 2022. Since newly amended claim 7 requires that the common higher-order genomic grouping comprises a common scaffold, newly added claim 43 requires that the common higher-order genomic grouping comprises a common genome, newly added claim 44 requires that the common higher-order genomic grouping comprises a common chromosome, and newly added claim 45 requires that the common higher-order genomic grouping comprises a common contig, claims 43-45 are directed to species that are distinct from the species originally claimed in claim 7. Since applicant has received an action on the merits for the originally presented species (see claim 7), the species recited in claim 7 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-45 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 1-21 and 27 will be examined. 

Drawings
New Figure 2A submitted on June 2, 2022 has been accepted by the office. 

Claim Objections
Claim 11 is objected to because of the following informality: “has activity in the presence of base methylation” should be “cleaves unmethylated bases in said first DNA molecule”. 
Claim 15 is objected to because of the following informalities: (1) “that first contig” should be “the first contig”; and (2) “that second contig” should be “the second contig”. 
Claim 13 or 16 is objected to because of the following informality: “read pairs” in line 2 should be “the read pairs”. 
Claim 14 is objected to because of the following informality: “read pairs” in step c) should be “the read pairs”. 
Claim 19 is objected to because of the following informality: “a DNA methylation status consistent with the first DNA molecule” should be “a DNA methylation status identical to a methylation status of the first DNA molecule”. 
Claim 20 is objected to because of the following informality: “a DNA methylation status inconsistent with the first DNA molecule” should be “a DNA methylation status different with a methylation status the first DNA molecule”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation “wherein the common higher-order genomic grouping comprises a first common scaffold” is added to independent claim 7. Although the specification describes that “[D]isclosed herein are methods and compositions for the assembly of nucleic acid data into scaffolds. The disclosure herein supplements assembly approaches by providing epigenomic, other non-sequence and non-alignment-based methods or supplements to methods of sequence and contig assembly. Practice of methods disclosed herein facilitates more accurate assignment of single read or multi-read contig information into scaffolds or into higher-order genomic groupings, even in the absence of overlapping sequence or paired-end reads” (see paragraph [0012] of US 2021/0371918 A1, which is US publication of this instant case), nowhere in the specification describes such recitation recited in claim 7 since the specification (see paragraph [0012] of US 2021/0371918 A1) clearly describes that scaffolds and higher-order genomic groupings are two different items and does not describe that higher-order genomic groupings comprise scaffolds. Furthermore, in applicant’s remarks filed on June 2, 2022, applicant does not indicate which part in the specification support above claim recitation recited in claim 7. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. The specification teaches that “[D]isclosed herein are methods and compositions for the assembly of nucleic acid data into scaffolds. The disclosure herein supplements assembly approaches by providing epigenomic, other non-sequence and non-alignment-based methods or supplements to methods of sequence and contig assembly. Practice of methods disclosed herein facilitates more accurate assignment of single read or multi-read contig information into scaffolds or into higher-order genomic groupings, even in the absence of overlapping sequence or paired-end reads” (see paragraph [0012] of US 2021/0371918 A1, which is US publication of this instant case). Since the specification and available arts do not a definition for the phrase “a common higher-order genomic grouping”, one skilled in the art would not understand the metes and bounds of the phrase. Please clarify. 
Claim 8 recites the limitation “said of contigs” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no word “contigs” in claim 1. Please clarify. 
Claim 11 is rejected as vague and indefinite. Since claim 1 only requires one methylation sensitive restriction endonuclease and “at least one” in claim 11 can be mean more than one, claim 11 is more broader than claim 1 and it is unclear why at least one of said methylation-sensitive restriction enzyme can have activity in the presence of base methylation as recited in claim 11. Please clarify. 
Claim 19 or 20 recites the limitation “the first common scaffold” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a first common scaffold” in claim 1. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green, JR et al., (US 2015/0363550 A1, published on December 17, 2015) in view of Walffe et al., (US 2002/0076711 A1, published on June 20, 2002). 
Note that, since the specification and available arts have no definition for “common higher-order genomic grouping” (see above rejection under 35 U.S.C. 112(b)), the phrase “a common higher-order genomic grouping” in claim 1 has been interpreted as a genomic sequence in this rejection. 
Regarding claims 1-14 and 16-18, Green, JR et al., teach a method of generating a first read pair information from a first DNA molecule comprising: (a) applying a methylation sensitive restriction endonuclease (ie., one or two methylation sensitive restriction endonucleases selected from BfuCI, MboI, DpnI and Sau3AI) to said first DNA molecule to generate a first DNA segment and a second DNA segment; (b) attaching the first DNA segment to the second DNA segment to form an attachment product; (c) sequencing at least a portion of the attachment product such that sequence from the first DNA segment and the second DNA segment is obtained; thereby generating said first read pair information, identifying the first DNA segment and the second DNA segment as originating from the first DNA molecule, and (d) assigning the sequence (eg., the plurality of read pairs) from the first DNA segment and the sequence from the second DNA segment to a common higher-order genomic grouping (eg., a genomic sequence comprising contigs) as recited in claim 1 wherein the method further comprises (a) providing at least one DNA-binding molecule to the first DNA molecule, wherein the at least one DNA-binding molecule (eg., histones) binds to the first DNA molecule, thereby forming at least one complex; and (b) contacting the at least one complex with a cross-linking agent (ie., formaldehyde) as recited in claim 2, the at least one DNA-binding molecule comprises a protein (ie., histones) as recited in claim 3, the cross-linking agent comprises formaldehyde as recited in claim 4, said attaching the first DNA segment to the second DNA segment to form the attachment product comprises ligating the first DNA segment to the second DNA segment as recited in claim 5, attaching at least one of the first DNA segment and the second DNA segment to at least one affinity label prior to sequencing as recited in claim 6, the common higher-order genomic grouping comprises a common scaffold as recited in claim 7, said of contigs are generated by using a shotgun sequencing method, comprising: a) fragmenting a subject’s DNA into random fragments of indeterminate size; b) sequencing the fragments using high throughput sequence methods to generate a plurality of sequencing reads; and c) assembling the sequencing reads so as to form the plurality of contig as recited in claim 8, said restriction enzyme comprises BfuCI as recited in claim 9, said restriction enzyme comprises at least two restriction enzymes selected from a group consisting of: MboI, DpnI, Sau3AI, and BfuCI as recited in claim 10, at least one of said methylation-sensitive restriction enzyme has activity in the presence of base methylation as recited in claim 11, said first DNA molecule comprises a base methylation which is CpG methylation of cytosine as recited in claim 12, further comprising generating a plurality of read pairs from a plurality of DNA molecules wherein for the plurality of read pairs, read pairs are weighted by taking a function of a read's distance to the edge of a mapped contig so as to incorporate a higher probability of shorter contacts than longer contacts as recited in claim 13, a) generating a plurality of read pairs from a plurality of DNA molecules; b) identifying one or more sites of heterozygosity in the plurality of read pairs; and c) identifying read pairs that comprise a pair of heterozygous sites, wherein phasing data for allelic variants can be determined from the identification of the pair of heterozygous sites as recited in claim 14, further comprising
generating a plurality of read pairs from a plurality of DNA molecules wherein the read pairs that map to different contigs provide data about which contigs are adjacent in a correct genome assembly as recited in claim 16, said first DNA molecule is from a sample taken from a complex biological environment (eg., multiple types of cells/organisms) as recited in claim 17, and said complex biological environment comprises at least one human gut microbe as recited in claim 18 (see paragraphs [0010] to [0018], [0021], [0029] to [0031], [0047], [0048], [0063], [0064], [0068], [0080], [0084] to [0086], [0102] to [0104], [0138] to [0140], [0150] to [0152], [0245], [0246], Figure 4, and claims 1-15, 22, 29, and 31-38). 
	Regarding claim 15, since Green, JR et al., teach that “[I]n further embodiments, the disclosure provides that at least about 90% of the read pairs are weighted by taking a function of each read’s distance to the edge of the contig so as to incorporate information about which read pairs indicate short-range contacts and which read pairs indicate longer-range contacts” (see paragraph [0010]) and “[R]ead pairs spanning shorter distances are generally more common than read pairs that span longer distances. A function describing the probability of a particular distance can be fit using the read pair data that map to a single contig to learn this distribution. Therefore, one important feature of read pairs that map to different contigs is the position on the contig where they map. For read pairs that both map near one end of a contig, the inferred distance between these contigs can be short and therefore the distance between the joined reads small. Since shorter distances between read pairs are more common than longer distances, this configuration provides stronger evidence that these two contigs are adjacent than would reads mapping far from the edges of the contig. Therefore, the connections in the adjacency matrix are further weighted by the distance of the reads to the edge of the contigs” (see paragraph [0093]), Green, JR et al., disclose that the first read pair information is weighted as a function of the distance from the mapped position of its first read on a first contig to the edge of that first contig and the distance from the mapped position of its second read on a second contig to the edge of that second contig. 
Green, JR et al., do not disclose identifying DNA methylation status for the first DNA molecule as recited in claim 1. However, Green, JR et al., teach applying a methylation sensitive restriction endonuclease (ie., one or two methylation sensitive restriction endonucleases selected from BfuCI, MboI, DpnI and Sau3AI) to said first DNA molecule to generate a first DNA segment and a second DNA segment (eg., see paragraph [0085] and Figure 4). 
Walffe et al., teach treating cellular chromatin with a methylation-sensitive enzyme that cleaves at unmethylated CpG sequences, collecting short polynucleotide fragments released by enzyme treatment wherein the polynucleotide fragments are derived from regulatory regions of cellular chromatin, and determining the nucleotide sequences of the released polynucleotide fragments to obtain the polynucleotide sequences (or collection of polynucleotide sequences) and methylated accessible regions can also be selected and isolated based on their possession of methylated restriction sites which are resistant to cleavage by methylation-sensitive restriction enzymes (see paragraphs [0018], [0103] and [1029]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 1 by identifying DNA methylation status for the first DNA molecule (eg., identifying which regions of the first DNA molecule contain methylated CpG and which regions of the first DNA molecule contain unmethylated CpG) in view of the prior arts of Green, JR et al., and Walffe et al.. One having ordinary skill in the art would have been motivated to do so because Walffe et al., have successfully selected methylated accessible regions in the chromatin using methylation-sensitive restriction enzymes based on their possession of methylated restriction sites which are resistant to cleavage by methylation-sensitive restriction enzymes (see paragraphs [0018], [0103] and [1029]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to identify DNA methylation status for the first DNA molecule (eg., identifying which regions of the first DNA molecule contain methylated CpG and which regions of the first DNA molecule contain unmethylated CpG) in view of the prior arts of Green, JR et al., and Walffe et al., in order to select and isolate methylated accessible regions in the reconstituted chromatins formed by the first DNA molecule and histones taught by Green, JR et al., based on their possession of methylated restriction sites which are resistant to cleavage by methylation-sensitive restriction enzymes. 
Response to Arguments
In page 10, third to last paragraphs of applicant’s remarks, applicant argues that “[A]pplicant respectfully asserts that claim 1 and dependents therefrom are not obvious over the combination of Green and Wolffe. Applicant respectfully submits that a person of ordinary skill in the art would have no reasonable expectation of success in arriving at the claimed method comprising ‘assigning contigs... to a common higher-order genomic grouping’ using ‘a methylation sensitive restriction endonuclease’ based on the teachings of Green and Wolffe. While Green discloses methods of assembly, Green does not teach or suggest use of methylation sensitive restriction endonucleases. The disclosure of Wolffe is in an entirely different field of study, limited to analysis of methylated polynucleotides for designing exogenous gene regulatory molecules. A person of ordinary skill in the art would not look to Wolffe in modifying the method of Green, nor would they have a reasonable expectation of success in doing so. The combination of Green and Wolffe is based upon impermissible hindsight. Therefore, Applicant submits that the claims are not obvious over Green and Wolffe. Claims 2-6, 8-10, and 12-18 depend from and include all of the elements of claim 1, and recite additional elements of particular advantage and utility. The combination of Green and Wolffe does not render obvious all of the elements of claim 1, much less the unique combination of elements of claims 2-6, 8-10, and 12-18”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, since Green, JR et al., teach applying a methylation sensitive restriction endonuclease (ie., one or two methylation sensitive restriction endonucleases selected from BfuCI, MboI, DpnI and Sau3AI) to said first DNA molecule to generate a first DNA segment and a second DNA segment (eg., see paragraph [0085] and Figure 4), applicant’s argument “[G]reen does not teach or suggest use of methylation sensitive restriction endonucleases” is incorrect. 
Second, although applicant argues that “[A] person of ordinary skill in the art would not look to Wolffe in modifying the method of Green, nor would they have a reasonable expectation of success in doing so”, since Walffe et al., have successfully selected methylated accessible regions in the chromatin using methylation-sensitive restriction enzymes based on their possession of methylated restriction sites which are resistant to cleavage by methylation-sensitive restriction enzymes (see paragraphs [0018], [0103] and [1029]), one having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to identify DNA methylation status for the first DNA molecule (eg., identifying which regions of the first DNA molecule contain methylated CpG and which regions of the first DNA molecule contain unmethylated CpG) in view of the prior arts of Green, JR et al., and Walffe et al., in order to select and isolate methylated accessible regions in the reconstituted chromatins formed by the first DNA molecule and histones taught by Green, JR et al., based on their possession of methylated restriction sites which are resistant to cleavage by methylation-sensitive restriction enzymes. 
Third, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green, JR et al., in view of Walffe et al., as applied to claims 1-18 above, and further in view of SHENDURE et al., (US 2016/0239602 A1, priority date: September 27, 2013). 
The teachings of Green, JR et al., and Walffe et al., have been summarized previously, supra. 
Green, JR et al., and Walffe et al., do not disclose assigning the first common scaffold to a genome assembly of an organism having a DNA methylation status consistent with the first DNA molecule as recited in claim 19 and excluding the first common scaffold from a genome assembly of an organism having a DNA methylation status inconsistent with the first DNA molecule as recited in claim 20. 
SHENDURE et al., teach assigning scaffolds to chromosome groups (human) by
scaffolding of genome assemblies (see abstract and paragraph [0060]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 19 and 20 by assigning the first common scaffold to a genome assembly of an organism having a DNA methylation status consistent with the first DNA molecule and excluding the first common scaffold from a genome assembly of an organism having a DNA methylation status inconsistent with the first DNA molecule in view of the prior arts of Green, JR et al., Walffe et al., and SHENDURE et al.. One having ordinary skill in the art would have been motivated to do so because SHENDURE et al., have successfully assigned scaffolds to human chromosomes by
scaffolding of genome assemblies (see abstract and paragraph [0060]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to assign the first common scaffold to a genome assembly of an organism having a DNA methylation status consistent with the first DNA molecule and exclude the first common scaffold from a genome assembly of an organism having a DNA methylation status inconsistent with the first DNA molecule by comparing methylation status of the first common scaffold with methylation status of a corresponding region of the first common scaffold on the human chromosomes in view of the prior arts of Green, JR et al., Walffe et al., and SHENDURE et al.. 
Response to Arguments
In page 11, the first and second paragraphs of applicant’s remarks, applicant argues that “[W]ithout conceding in the basis of rejection, Applicant respectfully submits that the claims 19 and 20 are not obvious over Green in view of Wolffe for at least the reason that the claims depend from and include all of the elements of claim 1, and recite additional elements of particular advantage and utility. Green and Wolffe do not render obvious all of the elements of claim 1, much less the combination of elements of claims 19 and 20, and Shendure does not cure the above-mentioned deficiencies of Green and Wolffe”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because Green, JR et al., in view of Walffe et al., teach all limitations recited in claim 1 (see above Response to Arguments related to the Rejection Item No. 18). 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Green, JR et al., in view of Walffe et al., and SHENDURE et al., as applied to claims 1-20 above, and further in view of Saxonov et al., (PNAS, 103, 1412-1417, 2006) and Pfeifer et al., (US 2009/0305256 A1, published on December 10, 2009). 
The teachings of Green, JR et al., Walffe et al., and SHENDURE et al., have been summarized previously, supra. 
Green, JR et al., Walffe et al., and SHENDURE et al., do not disclose that the organism has a DNA methylation status comprising a frequency of methylation of at least 10% as recited in claims 21 and 27. 
Saxonov et al., teach that CpGs occur ≈25% as often over the whole human genome (see page 1412, right column and Table 1 in page 1413). 
Pfeifer et al., teach that methylcytosine is present at 70-80% of all CpG dinucleotides in mammalian DNA (see paragraph [0004]). 
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 21 and 27 wherein the organism has a DNA methylation status comprising a frequency of methylation of at least 10% in view of the prior arts of Green, JR et al., Walffe et al., SHENDURE et al., Saxonov et al., and Pfeifer et al..  One having ordinary skill in the art would have been motivated to do so because Saxonov et al., have shown that CpGs occur ≈25% as often over the whole human genome (see page 1412, right column and Table 1 in page 1413) while Pfeifer et al., have shown that methylcytosine is present at 70-80% of all CpG dinucleotides in mammalian DNA (see paragraph [0004]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 21 and 27 by assigning the first common scaffold to a genome assembly of human in view of the prior arts of Green, JR et al., Walffe et al., SHENDURE et al., Saxonov et al., and Pfeifer et al., such that the organism (ie., human) has a DNA modification status comprising a frequency of methylation of at least 10% (eg., a frequency of methylcytosine: 25% ×70-80% = 17.5 to 20% of all CpG dinucleotides). 
Response to Arguments
In page 11, the third and fourth paragraphs of applicant’s remarks, applicant argues that “[W]ithout conceding in the basis of rejection, applicant respectfully submits that the claims 21 and 27 are not obvious over Green in view of Wolffe for at least the reason that the claims depend from and include all of the elements of claim 1, and recite additional elements of particular advantage and utility. Green and Wolffe do not render obvious all of the elements of claim 1, much less the combination of elements of claims 21 and 27, and Shendure, Saxonov, and Pfeifer do not cure the above-mentioned deficiencies of Green and Wolffe. Accordingly, Applicant respectfully requests that the § 103 rejection of claims 19 and 20 be withdrawn.
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because Green, JR et al., in view of Walffe et al., teach all limitations recited in claim 1 (see above Response to Arguments related to the Rejection Item No. 18). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	No claim is allowed. 
23.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 17, 2022